CONFIDENTIAL TREATMENT REQUESTED



AMENDMENT NUMBER FOUR TO GOOGLE SERVICES AGREEMENT
This Amendment Number Four to the Google Services Agreement (the “Amendment”),
effective as of March 1, 2014 (the “Amendment Effective Date”), is between
Google Inc. (“Google”) and Synacor, Inc. (“Company”) and amends the Google
Services Agreement, dated March 1, 2011 (as amended, the “Agreement”).
Capitalized terms not defined in this Amendment have the meanings given to those
terms in the Agreement. The parties agree as follows:
1.
Term. The box on page 1 of the Agreement, labeled “TERM”, is deleted in its
entirety, and replaced with the following:

TERM: Starting on March 1, 2011 (“Effective Date”) and continuing through
February 28, 2017 (inclusive)

2.
AFS Revenue Share and Deduction Percentages. The box on pages 1 and 2 of the
Agreement, labeled “ADSENSE FOR SEARCH (“AFS”)” is deleted in its entirety, and
replaced with the following:

ADSENSE FOR SEARCH (“AFS”)
AFS Revenue Share
Percentage
AFS Deduction Percentage
Sites approved for AFS: See Exhibit A
See Exhibit B
[*]
Approved Client Applications for AFS: [*]
 

3.
Definitions.

a.
Section 1.23. of the Agreement is deleted in its entirety, and replaced with the
following:

1.23. “Search Query” means (a) a text query entered and submitted into a Search
Box on the Site or on an Approved Client Application by an End User, [*].
b.
The following are added to the Agreement as new Sections 1.29-1.30,
respectively:

1.29. “Alternative Search Queries” means alternative search queries as approved
by Google in writing and described in the Google Program Guidelines.
1.30    [*]

1


[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

4. Launch and Implementation.
a.
Section 2.1 of the Agreement is deleted in its entirety, and replaced with the
following:

2.1    Launch. The parties will each use reasonable efforts to launch the
Services
into live use within 30 days from the Effective Date. Company will not launch
any implementation of the Services into live use, including without limitation
any implementation of Alternative Search Queries, and such implementations will
not be payable by Google, until Google has approved such implementations in
writing, which approval will not be unreasonably withheld or delayed.
b.
Section 2.2(f) of the Agreement is deleted in its entirety, and replaced with
the following:

(f)    Subject to Section 2.3 [*], Google will, upon receiving a Request sent in
compliance with this Agreement, provide a Search Results Set and/or an Ad Set
(as applicable) when such Results are available. Company will then display the
Search Results Set and/or Ad Set (as applicable) on the applicable Site.
c.
The following is added to the Agreement as a new Section 2.3: “2.3. [*]

5. Policy Obligations.
a.
Section 3.1(c) of the Agreement is deleted in its entirety, and replaced with
the following:

(c)    implement any click tracking or monitoring of Results;
b.
Section 6 of the Agreement is deleted in its entirety, and replaced with the
following: “INTENTIONALLY LEFT BLANK”.

6. Conflicting Services. Section 4 of the Agreement is deleted in its entirety,
and replaced with the following:
[*]

2


[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



[*]


7. Third Party Advertisements. Section 5.2 of the Agreement is deleted in its
entirety, and replaced with the following:
[*]
8. Alternative Search Queries.
a. The following is added to the Agreement as a new Section 2.2(h):
(h)    [*]

3


[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED



b. The titles and contents of Exhibits D, L, and M of the Agreement are deleted
in their entirety, and replaced with the following:
[Intentionally Left Blank]
9. Payment. Section 12.2(b) of the Agreement is deleted in its entirety, and
replaced with the following:
(b)    Google’s payments for Advertising Services under this Agreement will be
based on Google’s accounting which may be filtered to exclude (i) invalid
queries, impressions, conversions or clicks [*].
10. Termination. The Agreement is amended such that on the two year anniversary
of the Amendment Effective Date (“Amendment Two Year Anniversary”), either party
may terminate the Agreement by providing notice to the other party no later than
sixty (60) days prior to the Amendment Two Year Anniversary.
11. Changes to Exhibits.
a.
Exhibit A of the Agreement is deleted in its entirety, and replaced with the
Exhibit A attached to this Amendment.

b.
Exhibit B of the Agreement is deleted in its entirety, and replaced with the
Exhibit B attached to this Amendment.

12. Client Application Guidelines. Exhibit K of the Agreement is deleted in its
entirety, and replaced with the Exhibit K attached to this Amendment.
13. Change of Control. Section 18.4 of the Agreement is deleted in its entirety
and replaced with the following:
Change of Control. Upon the earlier of (a) entering into an agreement providing
for a change of control (for example, through a stock purchase or sale, merger,
asset sale, liquidation or other similar form of corporate transaction), (b) the
board of directors of a party recommending its shareholders approve a change of
control, or (c) the occurrence of a change of control (each, a “Change of
Control Event”), the party experiencing the Change of Control Event will provide
notice to the other party promptly, but no later than 3 days, after the
occurrence of the Change of Control Event. The other party may terminate this
Agreement by sending notice to the party experiencing the Change of Control
Event and the termination will be effective upon the earlier of delivery of the
termination notice or 3 days after the occurrence of the Change of Control
Event.
14. Miscellaneous. The parties may execute this Amendment in counterparts,
including facsimile, PDF, or other electronic copies, which taken together will
constitute one



4


[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

instrument. Except as expressly modified herein, the terms of the Agreement
remain in full force and effect.
AGREED:
Google Inc.    Synacor, Inc.
By: /na/     By: /rf/    
Print Name: Nikesh Arora     Print Name: Ron Frankel    
Title: President, Global Sales and
Business Development     Title: President & CEO    
Date: 3/3/2014     Date: 2/28/2014    



5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

EXHIBIT A
AFS, AFC and WS Sites [*]




EXHIBIT B
AFS Revenue Share Percentage [*]


EXHIBIT K
Client Application Guidelines [*]

6


[*] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.